Citation Nr: 0924104	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for asthma, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from February 1955 to 
November 1956.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2005 rating 
decision, by the Pittsburgh, Pennsylvania, Regional Office 
(RO), which denied the Veteran's claim for a rating in excess 
of 30 percent for asthma.  He perfected a timely appeal to 
that decision.  

In May 2007, the Veteran's authorized representative 
submitted additional evidence from the Veteran and waived the 
RO's right to initial consideration of this evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider this evidence in the first instance in 
conjunction with the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Veteran essentially contends that his service-connected 
asthma has increased in severity; he states that he has 
sought emergency treatment on numerous occasions due to 
increased symptoms of shortness of breath.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  After examining 
the record, the Board concludes that further assistance to 
the Veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5103A.   

The Veteran is currently rated 30 percent disabled for his 
service-connected asthma disability.  Diagnostic Code (DC) 
6602 provides the rating criteria for bronchial asthma.  
Under 38 C.F.R. § 4.97, Diagnostic Code 6602, concerning 
bronchial asthma, a 30 percent evaluation is assigned in 
cases of FEV-1 of 56- to 70-percent of predicted value; FEV-
1/FVC of 56 to 70 percent; daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  

A 60 percent evaluation is in order in cases of FEV-1 of 40- 
to 55-percent of predicted value; FEV-1/FVC of 40 to 55 
percent; at least monthly visits to a physician for required 
care of exacerbations; or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent evaluation is warranted for FEV-1 of less than 
40-percent of predicted value; FEV-1/FVC less than 40 
percent; more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  

The Veteran's most recent VA examination addressing his 
service-connected asthma was conducted in March 2005, and 
evidence received since that time indicates possible, though 
not necessarily consistently, worsening pulmonary 
symptomatology and calls into question the propriety of the 
diagnosis of asthma.  

Evidence of record since the above VA examination includes 
treatment records from various facilities dated from April 
2005 through July 2006.  These records show that the Veteran 
has had several episodes of shortness of breath, for which he 
had to be brought to the emergency room.  In April 2005, the 
Veteran was admitted to James Hospital with complaints of 
shortness of breath; he was diagnosed with acute dyspnea and 
chronic obstructive pulmonary disease (COPC), acute 
exacerbation.  The Veteran was readmitted to United Community 
Hospital in December 2005 with flare up of his COPD; the 
discharge diagnosis was acute exacerbation of COPD/asthma.  
In July 2006, the Veteran was admitted to Grove City Hospital 
with complaints of severe shortness of breath; the diagnostic 
impression was exacerbation of COPD.  The records reflect the 
presence of COPD as well as asthma.  There is no opinion of 
record as to whether the COPD is associable with his asthma.  

Additionally, in his informal hearing presentation, dated in 
June 2009, the Veteran's service representative argues that 
the condition has worsened since the last examination more 
than 4 years; as such, a new examination is warranted.  
Although the Board is not required to direct new examinations 
simply because of the passage of time, VA's General Counsel 
has indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).  Moreover, to the extent that the record is 
unclear as to whether these two diagnoses are etiologically 
related, the Board finds that another VA examination is 
warranted in order to obtain a medical opinion as to whether 
there is any relationship between COPD and the service-
connected asthma.  The Board emphasizes that where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  If the 
examiner determines either that the Veteran's COPD represents 
a progression of, or is associated with, the service-
connected asthma, or that the symptoms/effects of the 
Veteran's COPD cannot be separated from the service-connected 
disability, then the examiner should render findings 
responsive to the appropriate rating criteria.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine the symptoms and 
severity of his service-connected asthma.  
The Veteran's claims file should be made 
available to the examiner.  All tests and 
studies deemed necessary by the examiner 
should be performed.  The examiner should 
provide an opinion as to whether the COPD 
is related to the Veteran's asthma.  If 
the two consditons are unrelated to each 
other, the examiner should attempt to 
distinguish between the manifestations.  
Finally, the examiner should describe the 
nature (e.g., daily or infrequent) of the 
Veteran's use of corticosteroids or 
immuno-suppressive medications.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliace with appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



